ACCEPTED
                                                                                                                                             14-15-00464-CV
                                                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                                                                         HOUSTON, TEXAS
                                                                                                                            5126120156/10/2015    3:41:46 PM
                                                                                                                                        10:46:54 AM
                                                                                                         Chris Daniel - District ClerkCHRISTOPHER
                                                                                                                                       Harris County PRINE
                                                                                                                             Envelope No. 5412449 CLERK
                                                                                                                           By: Phyllis Washington
                                                                                                                    Filed: 512612015 10:46:54 AM



                                             cAr..tsE   N0.     20I.1-07393                         FILED IN
                                                                                             14th COURT OF APPEALS
       t\   r ltE IIA-t]'1,-lL                                  $            IN I.Ht' DTST.TTTCTHOUSTON,
                                                                                                  COUITT TEXAS
                                                                s                            6/10/2015 3:41:46 PM
                                                                $                            CHRISTOPHER A. PRINE
                                                                $            H,.\I{RIS CO tINl'Y, TIIXAS
                                                                                                      Clerk
                                                                $
       D0N,\ Lt) ROtt lil(1's0N                                 $
       ,\ppc llaut                                              $            2l5r 'r ,It.jt)ICtAL t)tsTtucT


                           IIE I'ITINDANILAPPE L L E['S NOII'I             C]   E OF A PP EAL

      'l'() TI ll-: IlONOIlAlll-i: J[;DGt: OF SAII) COtiltT:

                 l'ursuant to Rulc 25.1 o1'the'l-cxas ItLrles of Appellate I'rocedure. notice is hercbl'

      siven that Ds:l'entlant/Appcllce Llarris Counlr Shcrift"s C-it'il Scn'icc Cotllnission desire

      ro appcal liom thc Ortler ren)arldinq l)onald l{obertson's Appeal to the l-larris Countr,

6l
      Slrcrilf s Clivil Scn'icc L--ommission tbr lirrther proceedings signecl on .,\pril 27.2015.
o     'l'his
arl
               appeal is tal,cn to the First or Fourteenth Courrt ol'Appeals at Houston.'fexas.
al
r-
r                                                       I{espcct lir ll1 5ubnrittcd.
r-
                                                        VLrc'I Rl',rx
;J                                                      Il rRtts c()r \r\ Ar lOrxr:r'
-c

,                                                       /s/ Ciraylon I). Wclls
                                                        GITAYLON D. WL,I-L,S
                                                        ;\ss istirnt Countl' Attornel
                                                        State Bar No. 24081201
                                                         l019 Congress" I 5'l' Floor'
                                                                   'l
                                                        I kruston.    exas 77002
                                                        'l'e
a                                                            lcphone: (71 i) 174-5 194
Z                                                       Facsinrilc: (713) 755-lt9?4
                                                        [:nrliI : sra] kr n.ri c I Is,ti'cao.lrctx.net

=                                                       A1"t0lt\ E \'   [:OR DE FI:N D.\NT/.,\PPELLEE
a)
a                                                       HARRIS COIJN]'Y S}IIJi{IFII'S
                                                        C I VI L SIiRV lC tl C 0lv1l\11 SSION
a

 t


c
                                                            I
 a

 ,
;!
                          Locll ll.ulc Notice of and z\ssignment of Relatecl                           C:rse in Appcals

                 As rcquired       b1.   thc Local ltulcs l{elating to Assignment ol'Reiated Cases to                     and


       lransl'crs ol'Rclated Cases bcnvcen the Filst and l'ourteenth Court ol'Appeals. I cerlit,v

       that thc lbllori,ing related appeal           Lrr   original proceeding has been previousll"filed in either

       lhc [:irst or l::ourteettth C]ourt ot';\ppeals:

                 A              Nonc

                                                                  isl Grtvlorr D. \Yells
                                                                  ( iR,,\Y'I-(IN D. \\1EI,I,S
                                                                                    ('oLtrttr :\tttlrncr
                                                                   '\ssistlrrrt

                                                                   \'la1' 2{r. 201        5


                                                 (   lt.R'I t l.t(...r1'u ()t.'   St..   nvlr-t:

                 I        certil.r that on lvlal-' 26. 20 t5 a tt'ue and 0ol'rcct cop,,- ol' tlrc firrcgoirtg
                     lrereby-
c.l
       Dt.l u:u-rr"l'lArrtlLut"'s Nol'lc[ ol. APPEAI. was se rvccl b]' l]csirnilc:
CI
U
cr.)
5      Natlian N. Ileedle
       Attrtrnel'at [-a$
N
F-     I I Watcrrva;'. Suite 30t)
ar
\c     'l'hc Woodlancls. -l'exas 77380
r
\c     2tt l-94lt-66;14
.J     2ti   l-292-222i Fax
=
I                                                                 /s/ Gravlon D. lVells
                                                                  GRAYT-ON D. \\'Et-I-S
a                                                                 Assistant Count;- Atlorney'
-
=
O
.2
o
a
Z
a

=

:a

=

 !

o                                                                       l

,,2

,*
               ot



              Iro

     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy ofthe original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 10. 2015

     Certified Documcnt   Number:      6557 6712   Total Pases: 2




     OrLArz
     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com